Citation Nr: 1702567	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  10-45 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for service connection for a low back condition.  The case has since been transferred to the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was previously denied in a November 1971 rating decision, and the Veteran did not appeal the decision.

2.  The additional evidence received since the November 1971 decision raises new diagnoses of a low back disorder and a new opinion not previously considered, which relate to the unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim; thus the evidence is new and material.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2016).

2.  The criteria for reopening service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board has reopened the claim of entitlement to service connection for a neck disorder, the Veteran's claim is substantiated to that extent, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran is seeking to reopen his claim of entitlement to service connection for a low back disorder.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a November 1971 rating decision, the RO denied service connection for a low back condition because the evidence did not show a current disability.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted his application to have the previously denied claim reopened in July 2007.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the November 1971 decision, the record included service treatment records and a September 1971 VA examination report.  The evidence of record in November 1971 established that the Veteran was hospitalized during active duty service for acute lumbar strain.

The pertinent evidence obtained since the November 1971 rating decision consists of the Veteran's statements, VA treatment records, a November 2009 VA examination report, and SSA records.  Specifically, VA treatment records reflect diagnoses of mild degenerative joint disease (DJD) of the lumbar spine, mild degenerative disc disease (DDD), lumbar stenosis of the L3-4, and multilevel degenerative spondylosis and facet joint degeneration with moderate central spinal stenosis.  Additionally, the November 2009 VA examiner diagnosed the Veteran with multilevel degenerative spondylosis and facet joint degeneration, most severe at L3-4 with moderate central spinal stenosis; multilevel lateral recess and neural foramina stenosis; and transitional anatomy with six lumbar-type vertebral bodies.

Furthermore, the November 2009 VA examiner provided an opinion that the Veteran's low back disorder was not related to service, stating that the in-service lumbar strain had resolved by July 1970.  However, the Veteran submitted an August 2016 letter from Dr. C.B., who stated that "any underlying stenosis could have been aggravated by service-related injuries."  See VBMS, 9/9/16 Third Party Correspondence.

As such, without addressing the merits of this evidence, the Board finds that the new evidence addresses the issues of a current disability of a low back disorder and of nexus.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  The Board acknowledges the December 2009 rating decision, in which the RO determined that there was no new and material evidence after considering the November 2009 VA examination report.  However, the Board finds that this evidence, as well as the August 2016 letter from Dr. C.B., are both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for a low back disorder or, at the very least when considered with the other evidence of record, triggers VA's duty to assist.  Shade, 24 Vet. App. at 110.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a low back disorder.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a low back disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In June 2010, while this issue was on appeal, the Veteran filed a claim for a back condition secondary to his service-connected right foot pes planus and service-connected left foot hallux valgus.  However, the service connection claim for a low back disorder on a secondary basis was never developed or adjudicated in the first instance by the RO.  While the Veteran was notified of what the evidence must show for secondary service connection in a July 2010 VCAA letter, he was not provided a formal decision which laid out and evaluated the evidence.  As such, the Veteran was not put on notice as to what the deficiencies in his claim were, which he would have otherwise received if the claim had been properly adjudicated.

Therefore, the adjudication of the Veteran's low back disorder was inadequate as the RO only adjudicated the claim based on direct service connection and failed to consider the theory of secondary service connection, which was clearly raised by the Veteran and acknowledged by VA in its July 2010 VCAA letter.  Accordingly, the issue is not ripe for appeal.

In order to remedy the due process inadequacies, the Board finds that it is necessary to remand the issue of service connection for a low back disorder for a full and complete adjudication of the claim, on both a direct and secondary basis.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  The AOJ shall fully and completely develop the issue of entitlement to service connection for a low back disorder, on both a direct and secondary basis, to include scheduling a VA examination, if appropriate.

3.  The AOJ shall then fully and completely adjudicate the low back disorder claim on both a direct and secondary basis.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


